
	
		I
		111th CONGRESS
		1st Session
		H. R. 3969
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Reyes (for
			 himself, Mr. Hastings of Florida,
			 Mr. Ruppersberger, and
			 Mr. Boren) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Financial Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To extend and modify certain provisions of the Foreign
		  Intelligence Surveillance Act of 1978 relating to combating
		  terrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Counterterrorism Authorities
			 Improvements Act of 2009.
		2.Extension of
			 sunset of certain provisions of USA PATRIOT Act
			(a)USA PATRIOT
			 Improvement and Reauthorization Act of
			 2005Section 102(b)(1) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (18 U.S.C. 2510 note; Public Law
			 109–177) is amended by striking December 31, 2009 and inserting
			 December 31, 2013.
			(b)Intelligence
			 Reform and Terrorism Prevention Act of
			 2004Section 6001(b)(1) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note;
			 Public Law 108–458) is amended by striking December 31, 2009 and
			 inserting December 31, 2013.
			3.Access to certain
			 business records under section 501 of the
			 Foreign Intelligence Surveillance Act of
			 1978
			(a)Factual basis
			 for and issuance of ordersSection 501 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861) is amended—
				(1)in subsection (b)(2)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking a statement of facts showing and inserting a
			 statement of the facts and circumstances relied upon by the applicant to
			 justify the belief of the applicant; and
						(ii)by
			 striking clandestine intelligence activities, and all that
			 follows and inserting clandestine intelligence activities;;
			 and
						(B)by striking
			 subparagraph (B) and inserting the following new subparagraph:
						
							(B)a statement of
				proposed minimization procedures.
							;
				and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting and that the proposed minimization procedures meet the
			 definition of minimization procedures under subsection (g) after
			 subsections (a) and (b); and
						(ii)by
			 striking the second sentence; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (D), by striking and at the end;
						(ii)in
			 subparagraph (E), by striking the period at the end and inserting a semicolon;
			 and
						(iii)by
			 adding at the end the following:
							
								(F)shall direct that
				the minimization procedures be followed;
				and
								.
						(b)Disclosure of
			 requestsSuch section 501 is
			 further amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (2)(B), by striking application. and inserting
			 application; and; and
					(B)by adding at the
			 end the following new paragraph:
						
							(3)may include a
				request that such order prohibit any person from disclosing to any other person
				that the Federal Bureau of Investigation has sought or obtained tangible things
				pursuant to such order for a particular period of time, other than in
				accordance with subsection
				(d).
							;
					(2)in subsection
			 (c)(2), by adding at the end the following new subparagraph:
					
						(G)if—
							(i)such application
				includes a request for a prohibition in accordance with subsection (b)(3),
				and
							(ii)the judge finds
				that there is reason to believe that the disclosure of the order will result
				in—
								(I)a danger to the
				national security of the United States,
								(II)interference with
				a criminal, counterterrorism, or counterintelligence investigation,
								(III)interference
				with diplomatic relations, or
								(IV)danger to the
				life or physical safety of any person,
								shall prohibit any person from
				disclosing to any other person that the Federal Bureau of Investigation has
				sought or obtained tangible things pursuant to such order for an appropriate
				period of time as determined by the judge, except in accordance with subsection
				(d).;
				(3)in subsection
			 (d)(1)—
					(A)by striking
			 No person and inserting If an order under this section
			 includes a prohibition referred to in subsection (c)(2)(G), no person;
			 and
					(B)by striking
			 an order under this section and inserting such order
			 during the period of time such prohibition is effective under such
			 order; and
					(4)in subsection
			 (f)(1)(B), by striking an order imposed under subsection (d) and
			 inserting a prohibition referred to in subsection (c)(2)(G) included in
			 an order under this section.
				(c)AuditSection 106A of the USA PATRIOT Improvement
			 and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is
			 amended—
				(1)in subsection
			 (b)(1), by striking 2006 and inserting
			 2013;
				(2)in subsection (c),
			 by adding at the end the following new paragraphs:
					
						(3)Calendar years
				2007, 2008, and 2009Not
				later than December 31, 2010, the Inspector General of the Department of
				Justice shall submit to the Committee on the Judiciary and the Permanent Select
				Committee on Intelligence of the House of Representatives and the Committee on
				the Judiciary and the Select Committee on Intelligence of the Senate a report
				containing the results of the audit conducted under this section for calendar
				years 2007, 2008, and 2009.
						(4)Calendar years
				2010 and 2011Not later than
				December 31, 2012, the Inspector General of the Department of Justice shall
				submit to the Committee on the Judiciary and the Permanent Select Committee on
				Intelligence of the House of Representatives and the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate a report containing the
				results of the audit conducted under this section for calendar years 2010 and
				2011.
						(5)Calendar years
				2012 and 2013Not later than
				December 31, 2014, the Inspector General of the Department of Justice shall
				submit to the Committee on the Judiciary and the Permanent Select Committee on
				Intelligence of the House of Representatives and the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate a report containing the
				results of the audit conducted under this section for calendar years 2012 and
				2013.
						;
				(3)in subsection
			 (d)—
					(A)in paragraph (1)
			 by striking subsection (c)(1) or (c)(2) and inserting
			 paragraph (1), (2), (3), (4), or (5) of subsection (c);
			 and
					(B)in paragraph (2), by striking
			 subsections (c)(1) and (c)(2) and inserting paragraph
			 (1), (2), (3), (4), or (5) of subsection (c); and
					(4)in subsection (e), by striking
			 subsections (c)(1) and (c)(2) and inserting paragraph
			 (1), (2), (3), (4), or (5) of subsection (c).
				4.Judicial review of
			 FISA orders and national security letters
			(a)FISASection
			 501(f)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(f)(2)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause
			 (i)—
						(i)in
			 the first sentence, by striking a production order and inserting
			 a production order or nondisclosure order; and
						(ii)in
			 the second sentence, by striking Not less than 1 year and all
			 that follows; and
						(B)in clause (ii) in
			 the third sentence, by striking production order or
			 nondisclosure; and
					(2)in subparagraph
			 (C)—
					(A)by striking clause
			 (ii); and
					(B)by redesignating
			 clause (iii) as clause (ii).
					(b)Judicial review
			 of national security lettersSection 3511(b) of title 18, United
			 States Code, is amended to read as follows:
				
					(b)Nondisclosure
						(1)In
				general
							(A)NoticeIf
				a recipient of a request or order for a report, records, or other information
				under section 2709 of this title, section 626 or 627 of the Fair Credit
				Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802 of the National
				Security Act of 1947 (50 U.S.C. 436), wishes to have a court review a
				nondisclosure requirement imposed in connection with the request or order, the
				recipient shall notify the Government.
							(B)ApplicationNot
				later than 30 days after the date of receipt of a notification under
				subparagraph (A), the Government shall apply for an order prohibiting the
				disclosure of the existence or contents of the relevant request or order. An
				application under this subparagraph may be filed in the district court of the
				United States for any district within which the authorized investigation that
				is the basis for the request or order is being conducted. The applicable
				nondisclosure requirement shall remain in effect during the pendency of
				proceedings relating to the requirement.
							(C)ConsiderationA
				district court of the United States that receives an application under
				subparagraph (B) should rule expeditiously, and shall, subject to paragraph
				(3), issue a nondisclosure order that includes conditions appropriate to the
				circumstances.
							(2)Application
				contentsAn application for a nondisclosure order or extension
				thereof under this subsection shall include a certification from the Attorney
				General, Deputy Attorney General, an Assistant Attorney General, or the
				Director of the Federal Bureau of Investigation, or in the case of a request by
				a department, agency, or instrumentality of the Federal Government other than
				the Department of Justice, the head or deputy head of the department, agency,
				or instrumentality, containing a statement of specific and articulable facts
				indicating that, absent a prohibition of disclosure under this subsection,
				there may result—
							(A)a danger to the
				national security of the United States;
							(B)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
							(C)interference with
				diplomatic relations; or
							(D)danger to the life
				or physical safety of any person.
							(3)StandardA
				district court of the United States shall issue a nondisclosure requirement
				order or extension thereof under this subsection if the court determines,
				giving substantial weight to the certification under paragraph (2) that there
				is reason to believe that disclosure of the information subject to the
				nondisclosure requirement during the applicable time period will result
				in—
							(A)a danger to the
				national security of the United States;
							(B)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
							(C)interference with
				diplomatic relations; or
							(D)danger to the life
				or physical safety of any
				person.
							.
			(c)MinimizationSection
			 501(g)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(g)(1)) is amended by striking Not later than and all that
			 follows and inserting At or before the end of the period of time for the
			 production of tangible things under an order approved under this section or at
			 any time after the production of tangible things under an order approved under
			 this section, a judge may assess compliance with the minimization procedures by
			 reviewing the circumstances under which information concerning United States
			 persons was retained or disseminated..
			5.Limitations on
			 disclosure of national security letters
			(a)In
			 generalSection 2709 of title 18, United States Code, is amended
			 by striking subsection (c) and inserting the following:
				
					(c)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no wire
				or electronic communication service provider, or officer, employee, or agent
				thereof, that receives a request under subsection (a), shall disclose to any
				person that the Director of the Federal Bureau of Investigation has sought or
				obtained access to information or records under this section.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a
				danger to the national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA wire or electronic communication service provider, or
				officer, employee, or agent thereof, that receives a request under subsection
				(a) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Persons
				necessary for complianceUpon a request by the Director of the
				Federal Bureau of Investigation or the designee of the Director, those persons
				to whom disclosure will be made under subparagraph (A)(i) or to whom such
				disclosure was made before the request shall be identified to the Director or
				the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA wire or electronic communications service provider that
				receives a request under subsection (a) shall have the right to judicial review
				of any applicable nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall—
								(i)state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall provide notice to the Government in accordance with section
				3511(b)(1)(A); and
								(ii)describe the
				procedures for providing such notice.
								(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of this title,
				unless an appropriate official of the Federal Bureau of the Investigation makes
				a notification under paragraph (4).
							(4)TerminationIn
				the case of any request for which a recipient has submitted a notification
				under paragraph (3)(B), if the facts supporting a nondisclosure requirement
				cease to exist, an appropriate official of the Federal Bureau of Investigation
				shall promptly notify the wire or electronic service provider, or officer,
				employee, or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			(b)Identity of
			 financial institutions and credit reportsSection 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u) is amended by striking subsection (d)
			 and inserting the following:
				
					(d)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request or order under subsection (a), (b), or (c), shall disclose
				or specify in any consumer report, that the Federal Bureau of Investigation has
				sought or obtained access to information or records under subsection (a), (b),
				or (c).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a
				danger to the national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request or order under subsection (a), (b), or
				(c) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request or
				order;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request or order;
				or
								(iii)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Persons
				necessary for complianceUpon a request by the Director of the
				Federal Bureau of Investigation or the designee of the Director, those persons
				to whom disclosure will be made under subparagraph (A)(i) or to whom such
				disclosure was made before the request shall be identified to the Director or
				the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request or order is issued under subsection (a), (b), or
				(c) in the same manner as the person to whom the request or order is
				issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA consumer reporting agency that receives a request or
				order under subsection (a), (b), or (c) shall have the right to judicial review
				of any applicable nondisclosure requirement.
							(B)NotificationA
				request under subsection (a), (b), or (c) shall—
								(i)state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall provide notice to the Government in accordance with section
				3511(b)(1)(A) of title 18, United States Code; and
								(ii)describe the
				procedures for providing such notice.
								(C)Initiation of
				proceedingsIf a recipient of a request or order under subsection
				(a), (b), or (c) makes a notification under subparagraph (B), the Government
				shall initiate judicial review under the procedures established in section 3511
				of title 18, United States Code, unless an appropriate official of the Federal
				Bureau of Investigation makes a notification under paragraph (4).
							(4)TerminationIn
				the case of any request or order for which a consumer reporting agency has
				submitted a notification under paragraph (3)(B), if the facts supporting a
				nondisclosure requirement cease to exist, an appropriate official of the
				Federal Bureau of Investigation shall promptly notify the consumer reporting
				agency, or officer, employee, or agent thereof, subject to the nondisclosure
				requirement that the nondisclosure requirement is no longer in
				effect.
						.
			(c)Disclosures to
			 Governmental agencies for counterterrorism purposesSection 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person or
				specify in any consumer report, that a government agency has sought or obtained
				access to information under subsection (a).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of a government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism, or a designee,
				certifies that, absent a prohibition of disclosure under this subsection, there
				may result—
								(i)a
				danger to the national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the head of the government agency authorized to conduct
				investigations of, or intelligence or counterintelligence activities or
				analysis related to, international terrorism, or a designee.
								(B)Persons
				necessary for complianceUpon a request by the head of a
				government agency authorized to conduct investigations of, or intelligence or
				counterintelligence activities or analysis related to, international terrorism,
				or a designee, those persons to whom disclosure will be made under subparagraph
				(A)(i) or to whom such disclosure was made before the request shall be
				identified to the head of the government agency or the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA consumer reporting agency that receives a request under
				subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall—
								(i)state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall provide notice to the Government in accordance with section
				3511(b)(1)(A) of title 18, United States Code; and
								(ii)describe the
				procedures for providing such notice.
								(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism makes a notification
				under paragraph (4).
							(4)TerminationIn
				the case of any request for which a consumer reporting agency has submitted a
				notification under paragraph (3)(B), if the facts supporting a nondisclosure
				requirement cease to exist, an appropriate official of the government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism shall promptly
				notify the consumer reporting agency, or officer, employee, or agent thereof,
				subject to the nondisclosure requirement that the nondisclosure requirement is
				no longer in
				effect.
						.
			(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)) is amended by striking subparagraph (D) and
			 inserting the following:
				
					(D)Prohibition of certain
				disclosure
						(i)Prohibition
							(I)In generalIf a
				certification is issued under subclause (II) and notice of the right to
				judicial review under clause (iii) is provided, no financial institution, or
				officer, employee, or agent thereof, that receives a request under subparagraph
				(A), shall disclose to any person that the Federal Bureau of Investigation has
				sought or obtained access to information or records under subparagraph
				(A).
							(II)CertificationThe
				requirements of subclause (I) shall apply if the Director of the Federal Bureau
				of Investigation, or a designee of the Director whose rank shall be no lower
				than Deputy Assistant Director at Bureau headquarters or a Special Agent in
				Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subparagraph, there may result—
								(aa)a danger to the national security of the
				United States;
								(bb)interference with a criminal,
				counterterrorism, or counterintelligence investigation;
								(cc)interference with diplomatic relations;
				or
								(dd)danger to the life or physical safety of
				any person.
								(ii)Exception
							(I)In generalA
				financial institution, or officer, employee, or agent thereof, that receives a
				request under subparagraph (A) may disclose information otherwise subject to
				any applicable nondisclosure requirement to—
								(aa)those persons to whom disclosure is
				necessary in order to comply with the request;
								(bb)an attorney in order to obtain legal
				advice or assistance regarding the request; or
								(cc)other persons as permitted by the
				Director of the Federal Bureau of Investigation or the designee of the
				Director.
								(II)Persons necessary for
				complianceUpon a request by the Director of the Federal Bureau
				of Investigation or the designee of the Director, those persons to whom
				disclosure will be made under subclause (I)(aa) or to whom such disclosure was
				made before the request shall be identified to the Director or the
				designee.
							(III)Nondisclosure
				requirementA person to whom disclosure is made under subclause
				(I) shall be subject to the nondisclosure requirements applicable to a person
				to whom a request is issued under subparagraph (A) in the same manner as the
				person to whom the request is issued.
							(IV)NoticeAny
				recipient that discloses to a person described in subclause (I) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(iii)Right to judicial review
							(I)In generalA
				financial institution that receives a request under subparagraph (A) shall have
				the right to judicial review of any applicable nondisclosure
				requirement.
							(II)NotificationA request under subparagraph (A)
				shall—
								(aa)state that if the recipient wishes to
				have a court review a nondisclosure requirement, the recipient shall provide
				notice to the Government in accordance with section 3511(b)(1)(A) of title 18,
				United States Code; and
								(bb)describe the procedures for providing
				such notice.
								(III)Initiation of
				proceedingsIf a recipient of a request under subparagraph (A)
				makes a notification under subclause (II), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the Federal Bureau of
				Investigation makes a notification under clause (iv).
							(iv)TerminationIn the
				case of any request for which a financial institution has submitted a
				notification under clause (iii)(II), if the facts supporting a nondisclosure
				requirement cease to exist, an appropriate official of the Federal Bureau of
				Investigation shall promptly notify the financial institution, or officer,
				employee, or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			(e)Requests by
			 authorized investigative agenciesSection 802 of the National
			 Security Act of 1947 (50 U.S.C. 436), is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				governmental or private entity, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person that an
				authorized investigative agency described in subsection (a) has sought or
				obtained access to information under subsection (a).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of an authorized
				investigative agency described in subsection (a), or a designee, certifies
				that, absent a prohibition of disclosure under this subsection, there may
				result—
								(i)a
				danger to the national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA governmental or private entity, or officer, employee,
				or agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the head of the authorized investigative agency described in
				subsection (a).
								(B)Persons
				necessary for complianceUpon a request by the head of an
				authorized investigative agency described in subsection (a), or a designee,
				those persons to whom disclosure will be made under subparagraph (A)(i) or to
				whom such disclosure was made before the request shall be identified to the
				head of the authorized investigative agency or the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA governmental or private entity that receives a request
				under subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall—
								(i)state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall provide notice to the Government in accordance with section
				3511(b)(1)(A) of title 18, United States Code; and
								(ii)describe the
				procedures for providing such notice.
								(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the authorized
				investigative agency described in subsection (a) makes a notification under
				paragraph (4).
							(4)TerminationIn
				the case of any request for which a governmental or private entity has
				submitted a notification under paragraph (3)(B), if the facts supporting a
				nondisclosure requirement cease to exist, an appropriate official of the
				authorized investigative agency described in subsection (a) shall promptly
				notify the governmental or private entity, or officer, employee, or agent
				thereof, subject to the nondisclosure requirement that the nondisclosure
				requirement is no longer in
				effect.
						.
			6.Certification for
			 access to telephone toll and transactional records
			(a)In
			 generalSection 2709 of title
			 18, United States Code, as amended by this Act, is amended—
				(1)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Written
				statementThe Director of the Federal Bureau of Investigation, or
				a designee in a position not lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge in a Bureau field office designated
				by the Director, may make a certification under subsection (b) only upon a
				written statement, which shall be retained by the Federal Bureau of
				Investigation, of specific facts showing that there are reasonable grounds to
				believe that the information sought is relevant to the authorized investigation
				described in subsection
				(b).
						.
				(b)Identity of
			 financial institutions and credit reportsSection 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u), as amended by this Act, is
			 amended—
				(1)by redesignating
			 subsections (d) through (m) as subsections (e) through (n), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Written statementThe Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may make a certification under subsection
				(a) or (b) only upon a written statement, which shall be retained by the
				Federal Bureau of Investigation, of specific facts showing that there are
				reasonable grounds to believe that the information sought is relevant to the
				authorized investigation described in subsection (a) or (b), as the case may
				be.
						.
				(c)Disclosures to
			 Governmental agencies for counterterrorism purposesSection
			 627(b) of the Fair Credit Reporting Act (15 U.S.C. 1681v(b)) is amended—
				(1)in the subsection
			 heading, by striking Form
			 of certification and inserting Certification;
				(2)by striking
			 The certification and inserting the following:
					
						(1)Form of
				certificationThe
				certification
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Written statementA supervisory official or officer described
				in paragraph (1) may make a certification under subsection (a) only upon a
				written statement, which shall be retained by the government agency, of
				specific facts showing that there are reasonable grounds to believe that the
				information sought is relevant to the authorized investigation described in
				subsection
				(a).
						.
				(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)), as amended by this Act, is amended—
				(1)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (C), (D), and (E), respectively; and
				(2)by inserting after subparagraph (A) the
			 following:
					
						(B)The Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may make a certification under subparagraph
				(A) only upon a written statement, which shall be retained by the Federal
				Bureau of Investigation, of specific facts showing that there are reasonable
				grounds to believe that the information sought is relevant to the authorized
				investigation described in subparagraph
				(A).
						.
				(e)Requests by
			 authorized investigative agenciesSection 802(a) of the National
			 Security Act of 1947 (50 U.S.C. 436(a)) is amended by adding at the end the
			 following:
				
					(4)A department or agency head, deputy
				department or agency head, or senior official described in paragraph (3)(A) may
				make a certification under paragraph (3)(A) only upon a written statement,
				which shall be retained by the authorized investigative agency, of specific
				facts showing that there are reasonable grounds to believe that the information
				sought is relevant to the authorized inquiry or investigation described in
				paragraph
				(3)(A)(ii).
					.
			(f)Technical and
			 conforming amendments
				(1)Obstruction of
			 criminal investigationsSection 1510(e) of title 18, United
			 States Code, is amended by striking section 2709(c)(1) of this title,
			 section 626(d)(1) or 627(c)(1) of the Fair Credit Reporting Act (15 U.S.C.
			 1681u(d)(1) or 1681v(c)(1)), section 1114(a)(3)(A) or 1114(a)(5)(D)(i) of the
			 Right to Financial Privacy Act (12 U.S.C. 3414(a)(3)(A) or
			 3414(a)(5)(D)(i)), and inserting section 2709(d)(1) of this
			 title, section 626(e)(1) or 627(c)(1) of the Fair Credit Reporting Act (15
			 U.S.C. 1681u(e)(1) and 1681v(c)(1)), section 1114(a)(3)(A) or 1114(a)(5)(E)(i)
			 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(3)(A) and
			 3414(a)(5)(E)(i)),.
				(2)Semiannual
			 reportsSection 507(b) of the National Security Act of 1947 (50
			 U.S.C. 415b(b)) is amended—
					(A)in paragraph (4),
			 by striking section 624(h)(2) of the Fair Credit Reporting Act (15
			 U.S.C. 1681u(h)(2)) and inserting section 626(i)(2) of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u(i)(2)); and
					(B)in paragraph (5),
			 by striking section 1114(a)(5)(C) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)(C)) and inserting section
			 1114(a)(5)(D) of the Right to Financial Privacy Act of 1978 (12 U.S.C.
			 3414(a)(5)(D)).
					7.Additional rules
			 relating to national security letters
			(a)Audit of use of
			 national security lettersSection 119 of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 is amended—
				(1)in subsection
			 (b)(1), by striking 2003 through 2006 and inserting 2007
			 through 2013;
				(2)in subsection
			 (b)(3)(E), by striking following the date of the enactment of this
			 Act and inserting after 2006;
				(3)in subsection
			 (c)(1)—
					(A)by striking
			 Not later than one year after the date of the enactment of this Act, or
			 upon completion of the audit under this section for calendar years 2003 and
			 2004, whichever is earlier and inserting Not later than December
			 31, 2010; and
					(B)by striking
			 conducted under this subsection for calendar years 2003 and 2004
			 and inserting conducted under this section for calendar years 2007
			 through 2009;
					(4)in subsection
			 (c)(2)—
					(A)by striking
			 2005 each place it appears (including in the subsection heading)
			 and inserting 2010;
					(B)by striking 2006 each place
			 it appears (including in the subsection heading) and inserting
			 2011; and
					(C)by striking
			 2007 and inserting 2012; and
					(5)by adding at the
			 end the following new paragraph:
					
						(3)Calendar years
				2012 and 2013Not later than
				December 31, 2014, or upon completion of the audit under this subsection for
				calendar years 2012 and 2013, whichever is earlier, the Inspector General of
				the Department of Justice shall submit to the Committee on the Judiciary and
				the Permanent Select Committee on Intelligence of the House of Representatives
				and the Committee on the Judiciary and the Select Committee on Intelligence of
				the Senate a report containing the results of the audit conducted under the
				subsection for calendar years 2012 and
				2013.
						.
				(b)Procedures
			 regarding information obtained through national security letters
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Attorney General
			 shall—
					(A)establish
			 procedures for the collection, use, and storage of information obtained in
			 response to a national security letter; and
					(B)submit to the
			 appropriate congressional committees the procedures established under
			 subparagraph (A).
					(2)Revisions to
			 proceduresThe Attorney General shall notify the appropriate
			 congressional committees of any significant changes to the procedures
			 established under paragraph (1)(A).
				(3)DefinitionsIn
			 this subsection:
					(A)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(i)the
			 Permanent Select Committee on Intelligence and the Committee on the Judiciary
			 of the House of Representatives; and
						(ii)the Select Committee on Intelligence and
			 the Committee on the Judiciary of the Senate.
						(B)National
			 security letterthe term national security letter
			 means a request for information issued under section 2709 of title 18, United
			 States Code, section 1114(a)(5) of the Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3414(5)), subsection (a) or (b) of section 626 of the Fair Credit
			 Reporting Act (15 U.S.C. 1681u), or section 627 of the Fair Credit Reporting
			 Act (15 U.S.C. 1681v).
					8.Lone wolf
			 terrorists as agents of foreign powersSection 104 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1804) is amended by adding at the end the
			 following new subsection:
			
				(e)Requirements for
				applications for individual terrorists
					(1)DelegationThe
				Attorney General may only delegate the authority to approve an application
				under subsection (a) for an order approving electronic surveillance of an agent
				of a foreign power, as defined in section 101(b)(1)(C), to the Deputy Attorney
				General or the Assistant Attorney General for National Security.
					(2)Notice to
				CongressNot later than seven days after an application for an
				order approving electronic surveillance of an agent of a foreign power, as
				defined in section 101(b)(1)(C), is made under subsection (a), the Attorney
				General shall submit to the Permanent Select Committee on Intelligence and the
				Committee on the Judiciary of the House of Representatives and the Select
				Committee on Intelligence and the Committee on the Judiciary of the Senate
				notice of such
				application.
					.
		9.Orders for pen
			 registers and trap and trace devices for foreign intelligence purposes
			(a)ApplicationSection 402(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1842(c)) is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2)—
					(A)by striking
			 a certification by the applicant and inserting a
			 statement of the facts and circumstances relied upon by the applicant to
			 justify the belief of the applicant; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(3)a statement of whether minimization
				procedures are being proposed and, if so, a statement of the proposed
				minimization
				procedures.
						.
				(b)Minimization
				(1)DefinitionSection 401 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the
			 following:
					
						(4)The term minimization
				procedures means—
							(A)specific procedures, that are reasonably
				designed in light of the purpose and technique of an order for the installation
				and use of a pen register or trap and trace device, to minimize the retention,
				and prohibit the dissemination, of nonpublicly available information known to
				concern unconsenting United States persons consistent with the need of the
				United States to obtain, produce, and disseminate foreign intelligence
				information;
							(B)procedures that require that nonpublicly
				available information, which is not foreign intelligence information, as
				defined in section 101(e)(1), shall not be disseminated in a manner that
				identifies any United States person, without such person’s consent, unless such
				person’s identity is necessary to understand foreign intelligence information
				or assess its importance; and
							(C)notwithstanding subparagraphs (A) and (B),
				procedures that allow for the retention and dissemination of information that
				is evidence of a crime which has been, is being, or is about to be committed
				and that is to be retained or disseminated for law enforcement
				purposes.
							.
				(2)Pen registers and trap and trace
			 devicesSection 402 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842) is
			 amended—
					(A)in subsection (d)—
						(i)in paragraph (1), by inserting , and
			 if, in exceptional circumstances, minimization procedures are ordered, that the
			 proposed minimization procedures meet the definition of minimization procedures
			 under this title before the period at the end; and
						(ii)in paragraph (2)(B)—
							(I)in clause (ii)(II), by striking
			 and after the semicolon; and
							(II)by adding at the end the following:
								
									(iv)if applicable, the minimization procedures
				be followed; and
									;
				and
							(B)by adding at the end the following:
						
							(h)At or before the end of the period of time
				for which the installation and use of a pen register or trap and trace device
				is approved under an order or an extension under this section, the judge may
				assess compliance with any applicable minimization procedures by reviewing the
				circumstances under which information concerning United States persons was
				retained or
				disseminated.
							.
					(3)EmergenciesSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended—
					(A)by redesignating subsection (c) as
			 subsection (d); and
					(B)by inserting after subsection (b) the
			 following:
						
							(c)If the Attorney General authorizes the
				emergency installation and use of a pen register or trap and trace device under
				this section, the Attorney General shall require that minimization procedures
				be followed, if
				appropriate.
							.
					(4)Use of informationSection 405(a)(1) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1845(a)(1)) is amended by
			 inserting or minimization procedures required under this title, if
			 ordered or determined appropriate by the Attorney General under section
			 403(c) after provisions of this section .
				(c)Audits
				(1)In
			 generalThe Inspector General of the Department of Justice shall
			 perform comprehensive audits of the effectiveness and use, including any
			 improper or illegal use, of pen registers and trap and trace devices under
			 title IV of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841
			 et seq.) during the period beginning on January 1, 2007, and ending on December
			 31, 2013.
				(2)RequirementsThe
			 audits required under paragraph (1) shall include—
					(A)an examination of
			 the use of pen registers and trap and trace devices under title IV of the
			 Foreign Intelligence Surveillance Act of 1978 for calendar years 2007 through
			 2013;
					(B)an examination of
			 the installation and use of a pen register or trap and trace device on
			 emergency bases under section 403 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1843);
					(C)any noteworthy
			 facts or circumstances relating to the use of a pen register or trap and trace
			 device under title IV of the Foreign Intelligence Surveillance Act of 1978,
			 including any improper or illegal use of the authority provided under that
			 title; and
					(D)an examination of
			 the effectiveness of the authority under title IV of the Foreign Intelligence
			 Surveillance Act of 1978 as an investigative tool, including—
						(i)the
			 importance of the information acquired to the intelligence activities of the
			 Federal Bureau of Investigation or any other department or agency of the
			 Federal Government;
						(ii)the
			 manner in which the information is collected, retained, analyzed, and
			 disseminated by the Federal Bureau of Investigation, including any direct
			 access to the information provided to any other department, agency, or
			 instrumentality of Federal, State, local, or tribal governments or any private
			 sector entity;
						(iii)with respect to
			 calendar years 2010 through 2013, an examination of the minimization procedures
			 used in relation to pen registers and trap and trace devices under title IV of
			 the Foreign Intelligence Surveillance Act of 1978 and whether the minimization
			 procedures protect the constitutional rights of United States persons (as
			 defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801));
						(iv)whether, and how
			 often, the Federal Bureau of Investigation used information acquired under a
			 pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 to produce an analytical intelligence
			 product for distribution within the Federal Bureau of Investigation, to the
			 intelligence community (as defined in section 3(4) of the National Security Act
			 of 1947 (50 U.S.C. 401a(4))), or to other Federal, State, local, or tribal
			 government departments, agencies, or instrumentalities; and
						(v)whether, and how
			 often, the Federal Bureau of Investigation provided information acquired under
			 a pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 to law enforcement authorities for use in
			 criminal proceedings.
						(3)Submission
			 dates
					(A)Prior
			 yearsNot later than December 31, 2010, the Inspector General of
			 the Department of Justice shall submit to the Committee on the Judiciary and
			 the Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representatives a report containing the results of the audit conducted under
			 this section for calendar years 2007 through 2009.
					(B)Calendar years
			 2010 and 2011Not later than December 31, 2012, the Inspector
			 General of the Department of Justice shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives a report containing the results of the audit
			 conducted under this section for calendar years 2010 and 2011.
					(C)Calendar years
			 2012 and 2013Not later than December 31, 2014, the Inspector
			 General of the Department of Justice shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives a report containing the results of the audit
			 conducted under this section for calendar years 2010 and 2011.
					(4)Prior notice to
			 Attorney General and Director of National Intelligence; comments
					(A)NoticeNot
			 less than 30 days before the submission of a report under subparagraph (A),
			 (B), or (C) of paragraph (3), the Inspector General of the Department of
			 Justice shall provide the report to the Attorney General and the Director of
			 National Intelligence.
					(B)CommentsThe Attorney General or the Director of
			 National Intelligence may provide such comments to be included in a report
			 submitted under subparagraph (A), (B), or (C) of paragraph (3) as the Attorney
			 General or the Director of National Intelligence may consider necessary.
					(5)Unclassified
			 formA report submitted under
			 subparagraph (A), (B), or (C) of paragraph (3) and any comments included under
			 paragraph (4)(B) shall be in unclassified form, but may include a classified
			 annex.
				
